Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 08/25/2021. Currently claims 1-21 are pending in the application, with claims 11-21 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-6, and 10 are rejected under 35 U.S.C.103 as being obvious over Voss-Kehl et al. (US Patent Application Publication Number 2005/0069718 A1), hereafter, referred to as “Voss-Kehl”.

Regarding claim 1, Voss-Kehl teaches an imprinting ink composition that comprises of a solvent, a polymerizable content dissolved and/or dispersed in the solvent with the polymerizable content comprising transition metal oxide particles, and at least one polymerization inhibitor (para. {0005-0006], [0013], and [0062]).

Voss-Kehl teaches that the printable composition comprises of poly- organosilsesquioxane polymer and oxide particles dispersed in the poly-organosilsesquioxane (para. [005]), which is a colorless polymer that adopt cage-like or polymeric structures with Si-O-Si linkages of siloxane and tetrahedral Si vertices.  Voss-Kehl teaches the use of surface modifying silanes or silane flexibilizers are included such as methyltriethoxysilane or methyltrimethoxysilane (para. [0057]). Voss-Kehl also teaches that methanol, ethanol, butanol, and 1-methoxy-2-propanol (para. [0060]) can be used as suitable solvents. Voss-Kehl further discloses the use of other ingredients - organic acids such as acetic acid (para. [0062]), which is equivalent to a polymerization inhibitor having a structure as defined in Formula 2. The organic acid (acetic acid) may preferably be present in an amount of 0 to 3 percent by weight of the composition after evaporation of substantially all solvent (para. [0062]). Voss-Kehl furthermore teaches the curing (equivalent to polymerizing) of the composition containing polymethylsilsesquioxane at a temperature below 150 °C to form an insulating layer (para. [0064]). Voss-Kohl further teaches the use of zirconia nanoparticles (para. [0033]) (equivalent to transition metal oxide particles) to control (para. [0006]) the refractive index from about 1.0 to 3.0. of the coating by controlling the composition.

But Voss-Kehl fails to explicitly teach that polymerizable content comprising transition metal oxide particles forming at least 80% by weight of the total weight of the polymerizable content, where the polymerizable content forming 2-25% by weight based on the total weight of the imprinting ink composition. However, Voss-Kohl teaches that the composition percentages are parameters that are adjusted based on the specific requirement of process, by teaching that in certain embodiments, the composition comprises from 5 to 95 percent by weight polymethylsilsesquioxane, and 5 to 95 percent by weight inorganic particles. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention that the composition percentage be optimized to get the desired pattern outcome.  Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the specific composition ranges (of the polymerizable content comprising transition metal oxide particles forming at least 80% by weight of the total weight of the polymerizable content, where the polymerizable content forming 2-25% by weight based on the total weight of the imprinting ink composition, as claimed in the instant application) would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Regarding the polymerization inhibitor concentration, Voss-Kehl also teaches that the organic acid (acetic acid), which acts as the polymerization inhibitor is present in an amount 0-3% on a solvent-free basis.  This range would be different (lower because of the inclusion of the solvent) on a total imprinting ink composition basis, however, it would have been obvious to any ordinary artisan that the prior art range would overlap in the lower range of the instant claimed range (covering the claimed range of 0.07-7.00% by weight based on the total weight of the imprinting ink composition). Additionally, maintaining the specific composition ranges (of the polymerization inhibitor in the range of 0.07-7.00 wt. % range as claimed in the instant application) would also be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding the functional limitation of including an ingredient of the composition to prevent premature polymerization of the polymerizable content, it is the “composition” which is claimed in the application, additionally,  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 2, Voss-Kehl teaches that the zirconium dioxide nanoparticles have a particle size distribution from about 5 nm to 75 nm covering the claimed range of 5-30 nm (para. [0054]).

Regarding claim 3, Voss-Kehl teaches the use of nanoparticles such as titania (TiO2), zirconia (ZrO2), vanadia (V2O3) etc. (para. [0053]) in the composition.

Regarding claim 4, Voss-Kehl teaches the use of titania (TiO2) (para. [0053]), and it would have been obvious to any ordinary artisan to use either of the two titania crystalline phases – anatase and rutile that is available.

Regarding claim 5, Voss-Kohl teaches that the composition comprises from 5 to 95 percent by weight polymethylsilsesquioxane, and as explained in the rejection of claim 1, maintaining the specific composition range (up to 20% by weight of a polymer matrix precursor based on a total weight of the polymerizable content, as claimed in the instant claim) would be a matter of optimization during routine experimentation.

Regarding claim 6, Voss-Kohl teaches the use of poly-organosilsesquioxane (para. [005]), which is a type of polysiloxane.

Regarding claim 10, Voss-Kohl teaches the use of methanol as solvent (para. [0060]), and the claimed use of propoxyethanol is optional only.

Claims 7-9 are rejected under 35 U.S.C.103 as being obvious over Voss-Kehl et al. (US Patent Application Publication Number 2005/0069718 A1), in view of Kasperchik et al.  (US Patent Application Publication Number 2013/0183500 A1), hereafter, referred to as “Kasperchik”.

Regarding claim 7, Voss-Kehl teaches an imprinting ink composition that comprises of a solvent, a polymerizable content (poly-organosilsesquioxane) dissolved and/or dispersed in the solvent with the polymerizable content comprising transition metal oxide particles, and at least one polymerization inhibitor. But Voss-Kehl fails to explicitly teach that the polysiloxane precursor is a precursor comprising at least one monomeric unit according to the Formula 5.  However, Kasperchik teaches that the silane coupling agents suitable as dispersants for metal oxide particles include (aminoethyl) aminopropyl – triethoxysilane (para. [0035]). The chemical structure of (aminoethyl) aminopropyl – triethoxysilane is essentially similar to Formula 5, where R10 is equivalent to (CH2)n – NH-R11 , and where R11 is selected from hydrogen and  -(CH2)m NH2 .  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kasperchik, and substitute the silane coupling agent of (aminoethyl) aminopropyl – triethoxysilane, in place of silane coupling agents methyltriethoxysilane or methyltrimethoxysilane, to obtain predictable result in dispersing and forming printed articles with given ink composition having metal oxides of defined size in the given dispersant (KSR Rationale B, MPEP 2143).  Since both the reference deal with composition for forming patterns having nanoparticles, one would have reasonable expectation of success from the combination.

Regarding claim 8, Voss-Kehl teaches an imprinting ink composition that comprises of a solvent, a polymerizable content (poly-organosilsesquioxane) dissolved and/or dispersed in the solvent with the polymerizable content comprising transition metal oxide particles, and at least one polymerization inhibitor. But Voss-Kehl fails to explicitly teach that the polysiloxane precursor is a precursor comprising at least one monomeric unit according to the Formula 6-9.  However, Kasperchik teaches that the silane coupling agents suitable as dispersants for metal oxide particles include aminopropyl – triethoxysilane (para. [0035]). The chemical structure of aminopropyl – triethoxysilane is essentially similar to Formula 6.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Kasperchik, and substitute the silane coupling agent of aminopropyl – triethoxysilane, in place of silane coupling agents methyltriethoxysilane or methyltrimethoxysilane, to obtain predictable result in dispersing and forming printed articles with given ink composition having metal oxides of defined size in the given dispersant (KSR Rationale B, MPEP 2143).  Since both the reference deal with composition for forming patterns having nanoparticles, one would have reasonable expectation of success from the combination.

Regarding claim 9, Voss-Kehl teaches the use of ammonia in the form of ammonium hydroxide (25% in methnol) in the formation of the ink composition. Additionally, Kasperchik teaches the use of organic or inorganic acids and bases as pH adjusting agent so that ink composition is adjusted to be maintained in the range of pH of about 3 to 10, which is similar to the claimed value of larger than 1. 

Responses to Arguments

Applicant’s argument filed on 08/25/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to amended independent claim 1 has been considered, but is not persuasive.  The applicant’s main argument is in regards to the claimed ranges is that the transition metal oxide forming at least 80% by weight of the total polymerizable content, which in turn forms of 2-25% by weight of the total imprinting ink composition, and the claimed range of polymerization inhibitor having concentration in the range of 0.07-7.00% by weight based on the total weight of the imprinting ink composition, and argues that Voss-Kehl et al. fails to teach the composition.  However, as explained in the rejection section of this Office action, the Examiner takes the position that maintaining the specific composition ranges (of the polymerizable content comprising transition metal oxide particles forming at least 80% by weight of the total weight of the polymerizable content, where the polymerizable content forming 2-25% by weight based on the total weight of the imprinting ink composition, as claimed in the instant application) would be a matter of optimization that would be performed under routine experimentation based on the teaching of Voss-Kehl et al.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding the polymerization inhibitor concentration, Voss-Kehl also teaches that the organic acid (acetic acid), which acts as the polymerization inhibitor is present in an amount 0-3% on a solvent-free basis.  This range would be different (lower because of the inclusion of the solvent) when calculated on a total imprinting ink composition basis. However, it would have been obvious to any ordinary artisan that the prior art range (calculated based on total imprinting composition) would overlap in the lower range of the instant claimed range of 0.07-7.00% by weight based on the total weight of the imprinting ink composition. Additionally, maintaining the specific composition ranges (of the polymerization inhibitor in the range of 0.07-7.00 wt. % range as claimed in the instant application) would also be a matter of optimization that would be performed under routine experimentation.  Please see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding the argument as to why acetic acid is being used in the composition, the Examiner wants to emphasize that for the instant claim, which is a composition claim, patentability depends on the compositional ingredients, and not on the intended purpose or function.  Additionally, per MPEP 2112, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Therefore, The Examiner maintains that based on the teaching of Voss-Kehl et al., the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1742     

/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742